Name: 81/530/EEC: Council Decision of 15 June 1981 replacing an alternate member of the Advisory Committee on Vocational Training
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-07-22

 Avis juridique important|31981D053081/530/EEC: Council Decision of 15 June 1981 replacing an alternate member of the Advisory Committee on Vocational Training Official Journal L 201 , 22/07/1981 P. 0021****( 1 ) OJ NO 190 , 30 . 12 . 1963 , P . 3090/63 . ( 2 ) OJ NO L 91 , 12 . 4 . 1968 , P . 26 . COUNCIL DECISION OF 15 JUNE 1981 REPLACING AN ALTERNATE MEMBER OF THE ADVISORY COMMITTEE ON VOCATIONAL TRAINING ( 81/530/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO THE COUNCIL DECISION OF 18 DECEMBER 1963 LAYING DOWN THE RULES OF THE ADVISORY COMMITTEE ON VOCATIONAL TRAINING ( 1 ), AS AMENDED BY THE DECISION OF 9 APRIL 1968 ( 2 ), AND IN PARTICULAR ARTICLE 4 THEREOF , HAVING REGARD TO THE COUNCIL DECISION OF 16 OCTOBER 1978 APPOINTING THE MEMBERS AND ALTERNATES OF THE ADVISORY COMMITTEE ON VOCATIONAL TRAINING FOR THE PERIOD ENDING 15 OCTOBER 1980 , WHEREAS ONE SEAT ON THE ABOVE COMMITTEE FOR AN ALTERNATE MEMBER IN THE EMPLOYERS ' CATEGORY HAS FALLEN VACANT FOLLOWING THE RESIGNATION OF MR SKONBERG , OF WHICH THE COUNCIL WAS INFORMED ON 19 MAY 1981 ; WHEREAS THE TERM OF OFFICE OF THE MEMBERS OF THE COMMITTEE WILL CONTINUE UNTIL THE COUNCIL HAS REPLACED THEM ; HAVING REGARD TO THE NOMINATION SUBMITTED ON 19 MAY 1981 , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MRS LONE LIND IS HEREBY APPOINTED AN ALTERNATE MEMBER OF THE ADVISORY COMMITTEE ON VOCATIONAL TRAINING IN PLACE OF MR SKONBERG UNTIL SUCH TIME AS THE MEMBERS OF THE COMMITTEE ARE REPLACED . DONE AT LUXEMBOURG , 15 JUNE 1981 . FOR THE COUNCIL THE PRESIDENT G . BRAKS